ROBERTS, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Upon alighting from a jitney car, Daley was struck by the automobile of Yarian. Daley secured judgment which Yarian sought to reverse, on the ground of erroneous charge to the jury. The court charged the jury that it was the duty of the driver of the automobile to exercise ordinary care such as would enable the driver to observe the danger of the pedestrian. In reversing the judgment, the Court of Appeals held:
1. The language places the positive and imperative duty upon the driver of the automobile to observe and notice the danger to plaintiff. In effect it makes him an insurer. This charge is erroneous.